544 F.3d 542 (2008)
In re APPLICATION OF Ariel ADAN
Elena Esther Avans, Appellant.
No. 07-3233.
United States Court of Appeals, Third Circuit.
Argued: September 22, 2008.
Filed: September 23, 2008.
Walter A. Lesnevich, Esq., Lesnevich & Marzano-Lesnevich, Hackensack, NJ, for Plaintiff-Appellee, Ariel Adan.
Jason W. Rockwell, Esq., Patton Boggs, Newark, NJ, for Defendant-Appellant, Elena Esther Avans.
Teri S. Appelson, Esq., Office of Child Advocate, Trenton, NJ, for Ofc Child Advocate.
Peter D. Alvino, Esq., Newark, NJ, for New Jersey Department of Children and Families.
Leonard O. Evans, III, Esq., Arent, Fox, Kintner, Plotkin & Kahn, Washington, DC, for Minnesota Center Against Violence and Abuse, National Center on Domestic and Sexual Violence, New Jersey Coalition For Battered Women, Asista Immigration Technical Assistance Project, Battered Women's Justice Project, Seton Hall Law School Center for Social Justice, Family Law Clinic.
Joanna L. Hewitson, Esq., Catherine M. Krow, Esq., Rebecca F. Lubens, Esq., Orrick, Herrington & Sutcliffe, San Francisco, CA, for Republic Argentina.
Before: BARRY, AMBRO and GARTH, Circuit Judges.

JUDGMENT ORDER
MARYANNE TRUMP BARRY, Circuit Judge.
This case came on to be heard on the record from the United States District Court for the District of New Jersey and was argued on September 22, 2008. After careful consideration of the briefs, the record, and the arguments of counsel on appeal,
At the conclusion of argument and from the bench on September 22, 2008, this Court ORDERED that the June 26, 2007 and July 20, 2007 Orders of the District Court be reversed, and the matter remanded to the District Court with instructions that the petition pursuant to the Hague Convention be immediately dismissed. Each party is to bear its own costs.